McCORD, Judge.
The employer/carrier appeals a workers’ compensation order which we affirm except as to the award of temporary total disability benefits and future remedial treatment. This case involves six hearings between June 27, 1977, and August 10, 1979, before the eventual entry of an order on August 27, 1979, and presents an example of the difficulties inherent in such protracted “serialized” proceedings. See also, O. H. Development Corp. v. Tejera, IRC Order 2-2990 (July 29, 1976), cert. denied, 342 So.2d 1104 (Fla.1976).
In the present case, the deputy found that the claimant reached maximum orthopedic improvement in February, 1977, but also found that the claimant had not reached total maximum medical improvement and was still temporarily totally disabled because of testimony as to related psychiatric disability which “will . require . . . treatment for an indefinite period of time in order to avoid any regression in the future, as has happened in the past.” These findings were expressly based upon the testimony, by deposition, of Dr. Zsaposnick [sic] in October, 1977 (nearly two years before the conclusion of these proceedings and the entry of an order), at a time when the claimant had ceased active treatment. Although treatment was subsequently resumed, the record contains no indication that the claimant received or sought treatment after May, 1978 (15 months before the conclusion of these proceedings). In these circumstances, we conclude that the record does not contain competent substantial evidence to support the JIC’s finding of temporary total disability at the time of the order or hearing; it may be that maximum medical improvement had been reached during the interim between May, 1978, and the August, 1979, order. Because of the lapse of time and the cloudy nature of the record, the award of future remedial treatment and continuing temporary total disability benefits from December 15, 1976, should be reversed and the cause remanded for redetermination of the issues incidental to that award. Cf., City of Fort Lauderdale v. Carter, IRC Order 2-3258 (Oct. 27, 1977).
Accordingly, the order appealed is affirmed in part and reversed in part, and the cause is remanded for further proceedings which may include the presentation of such additional evidence as the deputy may find necessary and proper to the disposition of the claim.
WENTWORTH, J., and LILES, WOOD-IE A., Associate Judge (Retired), concur.